Title: To Benjamin Franklin from John Winthrop, 4 March 1773
From: Winthrop, John
To: Franklin, Benjamin


Dear Sir,
Cambridge New England, March 4. 1773
I received your favor of Septr. 18. I return you many thanks for Dr. Priestly’s Piece on impregnating water with fix’d air. If this should prove an effectual remedy for the sea-scurvy, it would be indeed a most important discovery. I am extremely concerned to hear, that Dr. Priestly is so meanly provided for, while so many [blank] are rolling about here in gilt chariots, with very ample stipends. I admire his comprehensive genius, his perspicuity and vigor of composition, his indefatigable application, and his free, independent spirit; and wish it were in my power to do him any kind of service. It would give me great pleasure to see him well settled in America; tho’ indeed I am inclined to think, he can prosecute his learned labors to greater advantage in England. A man of his abilities would do honor to any of the Colleges. At present there is no vacancy among them; but if there were, I believe Sir you judge perfectly right, that his religious principles would hardly be thought orthodox enough. Indeed, I doubt, whether they would do at Rhode Island any more than in the others; for this reason, among others: That College is intirely in the hands of the Baptists, and intended to continue so; and I never understood that Dr. Priestly was of their persuasion. However, I cannot but hope, that his great and just reputation will procure something valuable for him, and adequate to his merit.
I have looked over his Treatise of Optics, which you were so good as to present to our Library, with great Satisfaction; and met with many articles, especially from the foreign Publications which were new to me. It is indeed a most noble collection of every thing relating to that Science.
In my last, I ventured to mention a little slip concerning the satellites of Saturn. It would be miraculous, if, in so large a work, collected from such a number of books, and on such a variety of matters, there should not be many such. I noted the few that occurred to me in the chapters taken from those Authors I was most acquainted with, and beg leave to inclose a list of the principal of them. There are not above two or three of them that are of any consequence: however the list, such as it is, is at Dr. Priestly’s service, if you think it worth sending to him. It may help to remove a few trifling inaccuracies from that valuable work.
I cannot forbear remarking to you Sir on a passage in Castillioneus’s Life of Sir Isaac Newton. It appears to me a gross mistake, and derogates from the honor of that great man. If it has never yet been publicly animadverted on, I should be willing to have this remark communicated, provided you judge it proper; for which end I write it on a separate paper. But tho’ it is addressed to the Royal Society, I would be understood, to leave it intirely to your judgment whether to present it to them or not; as I know you can judge much better of the propriety of it than I can.
I have inclosed the news paper you mention, that gave an account of the thunder storm we had here a few years ago. As you are collecting facts on this subject, I look’d over my old almanacks, where I had made some memoranda relating to your admirable lightning-bells. I think it would not be worthwhile to transcribe them all, nor can I collect any thing from them but what is commonly known. In general, it seems that the bells hardly ever ring, in the summer, without a shower; they sometimes ring when there is no thunder or lightning, but do not always ring when there is; when there is a thunder shower, they generally ring most briskly while the cloud is yet at some distance, and cease as soon as it rains hard. In winter, they frequently ring briskly in snow storms; and twice they have done so, after the weather was cleared up, and while the new-fallen snow was driving about with the wind; as you have done me the honor already to publish. But I will transcribe two or three of these memoranda.
1762. July 18. Excessive hot. Spirit Thermometer of Royal Society’s Scale was 6310 above O. It has never been higher in the course of 30 years, except on 17 and 18 June Old Style 1749. when the spirit half fill’d the bubble at the top of the tube. I take it, that this would have answer’d to 99 of Fahrenheit’s Scale. 6310 above O answers to 93. About 6. P.M. wind comes NW and sharp lightning and thunder shower to the N. Bells ring briskly for an hour, and sparkle or snap sometimes. After they had ceased, a gentle shower, with scarce any lightning or thunder.
1762. July 24. P.M. extreme hot. Royal Society’s thermometer 42 10 above O, answering to 91 of Fahrenheit. Bells ring, and then a shower, with much lightning and thunder, but not hard here. It set a barn on fire, on Jamaica Plain, by the pond, (about 4 miles S. from hence) and kill’d a woman at Hampton-Falls (about 50 miles N) who was standing near some shelves of pewter. Having occasion, soon after, to take a journey that way, I called at the house, and committed to writing the information I got, which I will transcribe in a separate paper; as also some other accounts of damage by lightning, where any circumstances were mentioned.
In looking for the News-paper before mentioned, I met with another, which gives an account of damage done by lightning in some places in Connecticut, in July 1771. As perhaps you have not seen it, I inclose it with the other, also, a Letter sent me, with another account. In my almanacks I found also a few minutes, relating to some uncommon appearances of the Aurora borealis. I do not know that they can be of any use; but if they will afford you the least amusement, I will readily transcribe them. 
In addition to my News-paper account, I would mention, that besides the strokes of lightning on the College and the Elm tree July 2. 1768, there was another discharge that afternoon on a corn-field, at a little distance from the College towards the S.[W?] It spoiled the corn, which was of some hight, in a circle of about 24[?] feet diameter. That near the centre was burnt down to the roots, I was inform’d by the owner. I did not hear of it till some days after; and when I saw the place, it had been replanted with cabbage. The corn near the circumference of the circle was only scorched and I saw the leaves wither’d and drooping. The place struck was about midway between a tree on one side, and the well-pole[?] and chimney of the house on the other, and as I judge about 80 feet distant from each; and there was nothing near so high on the other sides, for a considerable distance. Hence, their protection did not extend 80 feet. If a person had been standing in the corn, I suppose there is no doubt but that he would have been killed. And therefore a person in the midst of an open plain is by no means secure from the stroke of lightning. The best security seems to be, to have something high, as a tree, for example near him, but not too near; perhaps from 30 or 40, to 10 or 15 feet or rather, to be near two such trees. But I have ventured a little too far. I hope you will be able to ascertain all such circumstances, with a good degree of exactness; and that the world will soon be favor’d with a more complete account of this violent meteor than it has ever yet seen. Thus, there were three explosions here that afternoon, within a small distance from each other; but at what distances of time [?] I cannot say. Some of our Scholars measured the distances between the places that were struck, and found that from the N.E. corner of Hollis to the Elm tree was 211 yards; from the Elm to the middle of the cornfield 418 yards; and from the middle of the corn field to the corner of Hollis, 480 y[ards.] 
I owe great acknowledgments to the Rev. Dr. Price for his goodness in sending me his curious Papers on the aberration; and have now the satisfaction to say, that I see clearly the source of the fallacy in the last p[aper?] I troubled you with. Before I receiv’d Dr. Price’s Papers, I had look’d into a Memoire of the famous M. Clairaut, in Acad. Sciences for 1746. on this subject, who seems to have made strange work with it. He makes the visible aberration [of] Longitude of the superior planets to be greatest when in opposition to the sun (and greatest of all, if at the same time in perihelion) and least, when in conjunction, in opposition it being the sum, and in conjunction the difference, of their respe[ctive] aberrations and the Earth’s: tho’ as to the inferior planets, when in superior conjunction, he rightly makes it to be the sum of their aberrations and the Earth’s. [But?] what he has said of the superior planets, seems to me contrary to the most evident principles of aberration.
Please to turn to the paper on Damage by Lightning.
Dr. Franklin
 
Endorsed: This Letter to be return’d to B.F. after Drs Price and Priestly have perus’d it.
